

116 HR 6906 IH: Health Care Emergency Guarantee Act
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6906IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Ms. Jayapal (for herself, Ms. Bass, Ms. Bonamici, Mr. DeFazio, Mrs. Dingell, Mr. Espaillat, Mr. García of Illinois, Mr. Kennedy, Mr. Khanna, Ms. Meng, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pocan, Ms. Pressley, Mr. Raskin, Ms. Tlaib, Mr. Cohen, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Veterans' Affairs, Armed Services, Oversight and Reform, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide reimbursements for certain costs of health care items and services, including prescription drugs, furnished during the public health emergency declared with respect to COVID–19.1.Short titleThis Act may be cited as the Health Care Emergency Guarantee Act.2.Reimbursements for certain costs of health care items and services including prescription drugs furnished during public health emergency(a)In generalDuring the period beginning on the date of enactment of this Act and ending on the date the Secretary certifies to Congress that a vaccine approved by the Food and Drug Administration for COVID–19 is widely available to the public, the Secretary shall make payments to qualified providers with respect to applicable health care items and services as defined in subsection (b) that are furnished to an applicable individual an amount equal to—(1)in the case of any portion of such period in which an applicable individual is enrolled in a public or private health insurance plan, the amount of any cost-sharing, including any deductibles, copayments, coinsurance or similar charges, that would otherwise be applicable under such plan, including with respect to prescription drug coverage under the plan; and(2)in the case of any portion of such period in which an applicable individual is uninsured, an amount equal to the amount that would be paid to the qualified provider for the same or equivalent items or services, including with respect to any inpatient or physician-administered drugs (and excluding outpatient prescription drugs or biologicals with respect to which coverage is provided under subsection (e)), under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).(b)Applicable health care items and services; applicable individual definedIn this section:(1)Applicable health care items and servicesThe term applicable health care items and services means, with respect to an applicable individual, any health care items and services that are medically necessary or appropriate for the maintenance of health or for the diagnosis, treatment, or rehabilitation of a health condition of the applicable individual, including—(A)any testing services and treatments for COVID–19 or related complications, including vaccines, diagnostic tests, drugs and biologicals, and therapies; and(B)in the case of an applicable individual who is enrolled in a public or private health insurance plan, any health care items and services covered by such plan as of March 1, 2020, or in the case of an applicable individual who enrolls in such plan after the date, any health care items and services covered by such plan as of the date of such enrollment.(2)Applicable individualThe term applicable individual means an individual who is a resident of the United States.(c)Requirements(1)No effect on applicable cost-sharing requirementsNothing in this section shall affect the application of any requirements applicable under Federal or State law with respect to coverage of health care items and services without any cost-sharing.(2)Maintenance of Effort(A)In generalDuring the period described in subsection (a), a public or private health plan shall not increase cost-sharing, decrease benefits, or otherwise make coverage less generous than the benefits offered on the date of enactment of this Act.(B)New Items and ServicesDuring such period, a public or private health plan shall provide coverage of new items and services, including those related to COVID–19, as appropriate, at a minimum, at a level consistent with the prior coverage practices and formularies of the plan.(3)Limitation on out-of-pocket expensesDuring such period, in order to be eligible to receive payments under this section, a qualified provider shall agree not to impose on an applicable individual any charge for applicable health care items and services furnished to the applicable individual.(4)Permissible billing of plans; limitation on balance billingDuring such period, in order to be eligible to receive payments under this section, a qualified provider shall agree, with respect to applicable health care items and services furnished to an applicable individual when such individual is enrolled in a public or private health insurance plan—(A)not to impose any charge on the plan for such items and services beyond the amount otherwise payable by the plan; and(B)not to bill the applicable individual for any amounts in excess of the amount described in subparagraph (A). (5)Medical debt collectionA qualified provider shall agree—(A)to immediately halt all medical debt collection, including collection activities carried out by third parties, during such period and shall not collect medical debt or have third parties collect medical debt for applicable health care items and services furnished during such period; and(B)to refrain from pursuing medical debt collection, including collection activities carried out by third parties, after such period with respect to items and services related to the diagnosis or treatment of COVID–19 (regardless of whether such services were furnished before, during, or after such period) and shall not collect medical debt or have third parties collect medical debt for such items or services after such period.(6)Submission of bills and documentationA qualified provider shall agree to submit bills and any required supporting documentation relating to the provision of applicable health care items and services within 30 days after the date of providing such services, in such manner as the Secretary determines appropriate.(d)Waiver of late enrollment penalties under MedicareDuring the period described in subsection (a), no increase in the monthly premium of an individual pursuant to section 1818(c), 1839(b), or 1860D–13 of the Social Security Act (42 U.S.C. 1395i–2(c), 1395r(b), 1395w–113) shall be effected in the case of any individual who enrolls for benefits under title XVIII of such Act with respect to any period prior to the date of such enrollment.(e)Coverage with respect to outpatient prescription drugs(1)In generalDuring the period described in subsection (a), with respect to outpatient prescription drugs or biologicals described in subsection (b)(1)(A) that are dispensed to uninsured individuals, the Secretary shall establish procedures under which—(A)such drugs or biologicals are dispensed at no cost to such individuals; (B)pharmacies that dispense such drugs or biologicals—(i)are reimbursed by the Secretary for such drugs or biologicals dispensed to such individuals at an amount equal to the price paid by the Secretary of Veterans Affairs to procure the drug or biological under the laws administered by the Secretary of Veterans Affairs; and(ii)agree not to charge such individuals for any difference between the amount reimbursed under clause (i) and the cost to the pharmacy for the drug; and(C)manufacturers of such drugs or biologicals reimburse pharmacies for any difference described in subparagraph (B)(ii) with respect to drugs or biologicals of the manufacturer that are dispensed to such individuals.(2)Condition of coverage under MedicareDuring the period described in subsection (a), no coverage may be provided under part B or D of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq., 1395w–101 et seq.) with respect to a drug or biological of a manufacturer if the manufacturer does not enter into an agreement with the Secretary to carry out the requirements applicable with respect to such manufacturers under this subsection.(3)Requirement for participating pharmaciesDuring the period described in subsection (a), a prescription drug plan under part D of title XVIII of the Social Security Act (42 U.S.C. 1395w–101 et seq.) may not contract with a pharmacy if the pharmacy does not enter into an agreement with the Secretary to carry out the requirements applicable with respect to pharmacies under this subsection.(f)Other definitions(1)Public or private health insurance plan(A)In generalThe term public or private health insurance plan means any of the following:(i)A group health plan, or group health insurance coverage, as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91). (ii)A qualified health plan, as defined in section 1301 of the Patient Protection and Affordable Care Act (42 U.S.C. 18021). (iii)Subject to subparagraph (B), any health insurance coverage (other than a plan described in clause (ii)) offered in the individual market, as such terms are defined in section 2791 of the Public Health Service Act, including any short-term limited duration insurance. (iv)A health plan offered under chapter 89 of title 5, United States Code.(v)A Federal health care program (as defined under section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f)), including—(I)health benefits furnished under the TRICARE program (as defined in section 1072 of title 10, United States Code);(II)health benefits furnished to veterans under the laws administered by the Secretary of Veterans Affairs; and(III)health benefits furnished to Indians (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) receiving health services through the Indian Health Service, including through an Urban Indian Organization, regardless of whether such benefits are for items or services that have been authorized under the purchased/referred care system funded by the Indian Health Service or are covered as a health service of the Indian Health Service.(B)Limitation on individual health insurance coverageThe term public or private health insurance coverage includes the health insurance coverage described in clause (iii) of subparagraph (A) only with respect to an individual who is enrolled in such coverage on March 1, 2020.(2)Qualified providerThe term qualified provider means a health care provider who is a participating provider under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). Such term includes a health care provider who is not a participating provider under such program if the health care provider would meet the criteria for such participation and, if the State requires the health care provider to be licensed by the State, is licensed by the State in which the items or services are furnished. (3)SecretaryThe term Secretary means the Secretary of Health and Human Services.(g)Implementation(1)In generalThe Secretary, in coordination with the Secretary of the Treasury, the Commissioner of Social Security, and the Secretary of Labor, shall implement the provisions of this section not later than the date that is 7 days after the date of the enactment of this Act.(2)Ensuring timely paymentThe Secretary shall establish a process and issue such guidance as is necessary to ensure a qualified provider receives payments under this section in a timely manner.(3)Ensuring collection of data on disparitiesThe Secretary shall implement this section in a manner and issue such guidance as is necessary to allow for the ongoing, accurate, and timely collection and analysis of data on disparities in accordance with subsection (h).(h)Collection of data on disparities(1)In GeneralDuring the period described in subsection (a), the Secretary shall collect data on disparities across race, ethnicity, primary language, gender, sexual orientation, disability status, age, geographic area, insurance status, and socioeconomic status—(A)in health outcomes and access to heath care related to the COVID–19 outbreak, including data on COVID–19 cases, treatment, and deaths; and(B)in patient access to applicable health care items and services under this section.(2)Public availabilityThe Secretary shall—(A)make data collected under this subsection publicly available on the internet website of the Department of Health and Human Services as soon as is practicable, but not later than 30 days after the date of enactment of this Act, in a manner that allows researchers, scholars, health care providers, and others to access and analyze such data, without compromising patient privacy; and(B)update such data on a weekly basis thereafter for the duration of the period described in subsection (a).(i)Weekly reports to Congress(1)In generalOn a weekly basis during the period described in subsection (a), the Secretary shall report to Congress on—(A)the implementation of this section, including information on the amount, type, and geographic distribution of payments to qualified providers under this section; and(B)any disparities in health and access to health care related to the COVID–19 outbreak or patient access to applicable health care items and services under this section, as identified through the collection and analysis of data collected under subsection (h).(2)Public availabilityThe Secretary shall make each report submitted under paragraph (1) publicly available on the internet website of the Department of Health and Human Services.(j)FundingThere are authorized to be appropriated such sums as are necessary to carry out this section.